Order entered December 30, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01551-CV

           WARREN CHEN AND DYNACOLOR, INC., Appellants

                                        V.

  RAZBERI TECHNOLOGIES, INC., THOMAS J. GALVIN, LIVEOAK
   VENTURES PARTNERS 1A, L.P., KENNETH L. AND VIRGINIA T.
  BOYDA, AS TRUSTEES OF THE BOYDA FAMILY, ET AL., Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-16568

                                    ORDER
                Before Justices Whitehill, Schenck, and Browning

      Before the Court is appellants’ November 11, 2020 motion for rehearing.

To date appellees have not filed a response. The Court requests appellees file their

responses, if any, no later than 3:00 p.m. on December 31, 2020.



                                             /s/   DAVID J. SCHENCK
                                                   JUSTICE